DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1 and 4-12 in the reply filed on 03/24/2022 is acknowledged.  The traversal is on the ground(s) that with the amendments to claims 1 and 13, all of special technical features are shared between the claims, and such special technical features make a contribution over the prior art.  This is not found persuasive because the Restriction Requirement was made before the claims are now amended.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "the conductive wires wound around yarns of the respective elongated body" as claimed in claim 9; "each conductive wire comprises a coating formed from conductive yarns" as claimed in claim 10; and "shielding layer formed from an elastic material comprising conductive yarns" as claimed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, "a plurality of elongated bodies", "each elongated body", " at least one elongated body", and "respective elongated body" are unclear to how these relate to each other.
 	Claim 1 is considered indefinite.  Claim 1 first recites "elongated body formed from an elastic material and having an unextended free length", claim 1 then recites that "elongated body extendable in response to extension of the respective elongated body."
 	Claims 4-12 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Istook (6341504) in view of Sennett et al. (3646247).
 	Istook discloses a data communication cable comprising an elongated body (10/100) formed from an elastic material and having an unextended free length, wherein the elongated body comprises a set of conductive wires (14/140) disposed along the elongated body such that each conductive wire is extendable to more than the free length of the elongated body, wherein at least one of the conductive wires of the elongated body is configured for communicating data between electronic devices, and wherein the conductive wires of the elongated body are extendable in response to extension of the elongated body such that the extended elongated body remains usable for the data communication between the electronic devices (re claim 1).
 	Istook does not disclose the cable comprising a plurality of said elongated bodies adjacently joined together along their respective longitudinal edges such that the elongated bodies are foldable along the longitudinal edges.
  	Sennett et al. discloses a data communication cable comprising a plurality of elongated bodies (11a, 11b, 11c) which are adjacently joined together along their respective longitudinal edges such that the elongated bodies are foldable along the longitudinal edges (folding lines, Fig. 1).
 	It would have been obvious to one skilled in the art to provide a plurality of elongated bodies taught by Istook and adjacently join them together along their respective longitudinal edges, as taught by Sennett et al., to increase transmission capacity of the cable.
 	Modified cable of Istook also discloses that the elastic material is an elastic fabric material (re claim 5); the conductive wires are arranged parallel to one another (re claim 6); the conductive wires are arranged sinusoidally along the elongated body (re claim 7); and each cycle of the sinusoidal arrangement is stitched to the elongated body by two or four yarn loops (16/160) (re claim 8).  Re claim 5, since each elongated body in the modified cable of Istook comprises structure and material as claimed, the conductive wires in each elongated body can be configured for performing one or more functions comprising high speed data transfer, low speed data transfer, and power transmission.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Istook in view of Sennett et al. as applied to claim 1 above, and further in view of Harris et al. (8283563).
 	Re claim 9, Harris et al. discloses an elongated body (10) comprising conductive wires (16) which are wound around yarns (14) of the elongated body.  It would have been obvious to one skilled in the art to modify the elongated body of Istook such that the conductive wires are wound around yarns (14) of the elongated body as taught by Harris et al. to secure the conductive wires in the elongated body without sewing onto.

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Swallow et al. (11019863) in view of Sennett et al.
 	Swallow et al. discloses a data communication cable comprising an elongated body (10) formed from an elastic material (col. 11, polyester) and having an unextended free length, wherein the elongated body comprises a set of conductive wires (40) disposed along the elongated body.  It is noted that since the elongated body of Swallow et al. comprises structure and material as claimed, each conductive wire is extendable to more than the free length of the elongated body; at least one conductive wire can be configured for communicating data between electronic devices, and the conductive wires are extendable in response to extension of the elongated body such that the extended elongated body remains useable for the data communication between the electronic devices (re claim 1).  Swallow et al. also discloses that each conductive wire comprises a coating formed from conductive yarns (col. 11, lines 27-34, each conductor 40 includes a support core, which may be polyester or nylon, and a plurality of conductive wires are wound helically around and along the support core) (re claim 10); and an exterior shielding layer (22/24) formed from an elastic material comprising conductive yarns (Fig. 13) (re claim 11).
 	Swallow et al. does not disclose the cable comprising a plurality of said elongated bodies adjacently joined together along their respective longitudinal edges such that the elongated bodies are foldable along the longitudinal edges.
  	Sennett et al. discloses a data communication cable comprising a plurality of elongated bodies (11a, 11b, 11c) which are adjacently joined together along their respective longitudinal edges such that the elongated bodies are foldable along the longitudinal edges (folding lines, Fig. 1).
 	It would have been obvious to one skilled in the art to provide a plurality of elongated bodies taught by Swallow et al. and adjacently join them together along their respective longitudinal edges, as taught by Sennett et al., to increase transmission capacity of the cable.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (10602965) in view of Sennett et al.
 	Connor discloses a data communication cable comprising an elongated body (Figs 1, 4 & 6) formed from an elastic material (col. 18, line 6, stretching) and having an unextended free length, wherein the elongated body comprises a set of conductive wires (102) disposed along the elongated body.  It is noted that since the elongated body of Connor comprises structure and material as claimed, each conductive wire is extendable to more than the free length of the elongated body; at least one conductive wire can be configured for communicating data between electronic devices, and the conductive wires are extendable in response to extension of the elongated body such that the extended elongated body remains useable for the data communication between the electronic devices (re claim 1).  Connor also discloses the cable further comprising at least one data interface connector (col. 67, lines 36-44) (re claim 12).
 	Connor does not disclose the cable comprising a plurality of said elongated bodies adjacently joined together along their respective longitudinal edges such that the elongated bodies are foldable along the longitudinal edges.
  	Sennett et al. discloses a data communication cable comprising a plurality of elongated bodies (11a, 11b, 11c) which are adjacently joined together along their respective longitudinal edges such that the elongated bodies are foldable along the longitudinal edges (folding lines, Fig. 1).
 	It would have been obvious to one skilled in the art to provide a plurality of elongated bodies taught by Connor and adjacently join them together along their respective longitudinal edges, as taught by Sennett et al., to increase transmission capacity of the cable.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHAU N NGUYEN/Primary Examiner, Art Unit 2847